Case 4:17-cr-00651 Document 363 Filed in TXSD on 12/13/18 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION
UNITED STATES OF AMERICA, §
Government, :
VS. CRIMINAL NO. H-17-651-9
GRISEL SALAS
Defendant.

CONSENT TO ADMINISTRATION OF GUILTY PLEA and
FEDERAL RULE OF CRIMINAL PROCEDURE 11 ALLOCUTION
BY UNITED STATES MAGISTRATE JUDGE
I, GRISEL SALAS, the Defendant in this cause, with the advice and counsel of my attorney,
MARY CONN, hereby agree and consent to be advised of my rights and enter a voluntary plea of
guilty before the Honorable Nancy Johnson, United States Magistrate Judge for the Southern District
of Texas, Houston Division. I understand that my guilty plea is subject to approval and final
acceptance by the Honorable Gray H. Miller United States District Court Judge for the Southern
District of Texas, Houston Division, and that sentencing will be conducted by the Honorable Gray

H. Miller.

Signed on this 13" day of December, 2018, at Houston, Texas.

GRISEL SALAS

 

Defendant’s Name

fendant Attorney for Defpodant

7mm

Assistant United States Attorney
